--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 19, 2008, is by and among BENIHANA INC., a Delaware corporation (the
“Borrower”), the Domestic Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the banks and certain financial institutions
party hereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Agent”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement, as amended hereby.




W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are parties to
that certain Credit Agreement dated as of March 15, 2007 (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);


WHEREAS, the Credit Parties have requested the Required Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions.  The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Engagement Letter” shall mean the letter agreement dated November 19, 2008,
addressed to the Borrower from Wachovia, as amended, modified, extended,
restated, replaced, or supplemented from time to time.


“Incremental Sweep Plus Revolving Facility” shall have the meaning set forth in
Section 2.4.


“Second Amendment Effective Date” shall mean November 19, 2008.



--------------------------------------------------------------------------------


 
“Successful Syndication” shall mean the date upon which Wachovia’s Revolving
Commitment Percentage multiplied by the Revolving Committed Amount is less than
or equal to $40,000,000.


1.2    Amendment to Definition of Applicable Margin.  The pricing grid set forth
in the definition of Applicable Margin in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Pricing
Level
 
 
 
Leverage Ratio
Applicable
Margin for
Eurodollar
Loans
Applicable
Margin for
Base Rate
Loans
Revolver
Commitment
Fee
Standby Letter of Credit Fee
I
≥ 3.50  to 1.0
3.50%
2.00%
0.30%
3.50%
II
≥ 2.25 to 1.0 but
< 3.50 to 1.0
1.75%
0.25%
0.30%
1.75%
III
≥ 1.00  to 1.0 but
< 2.25 to 1.0
1.50%
0.00%
0.30%
1.50%
IV
<1.00 to 1.0
1.25%
0.00%
0.30%
1.25%



1.3    Amendment to Definition of Base Rate.  The definition of Base Rate set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:


“Base Rate” means, for any day, the rate per annum equal to the highest of
(a) the Federal Funds Rate for such day plus one-half of one percent (.5%),
(b) the Prime Rate for such day and (c) the sum of (i) the Eurodollar Market
Index Rate for such day (as calculated pursuant to the definition of Eurodollar
Market Index Rate) plus (ii) 1.50%, in each instance as of such date of
determination.  If for any reason the Agent shall have determined (which
determination shall be conclusive in the absence of manifest error) (A) that it
is unable to ascertain the Federal Funds Rate, for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms above or (B) that the Prime Rate or Eurodollar Market Index Rate
no longer accurately reflects an accurate determination of the prevailing Prime
Rate or the Eurodollar Market Index Rate, the Agent may select a reasonably
comparable index or source to use as the basis for the Base Rate, until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or the
Eurodollar Market Index Rate.


1.4    Amendment to Definition of Fixed Charge Coverage Ratio.  The definition
of Fixed Charge Coverage Ratio set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“Fixed Charge Coverage Ratio” means, as of the end of each fiscal quarter of the
Consolidated Parties for the four fiscal quarter period ending on such date, the
ratio of (a) Consolidated EBIT for the applicable period plus non-cash
impairment charges for such period (to the extent deducted in calculating
Consolidated Net Income) to (b) the sum of (i) Consolidated Accrued Interest
Expense for the applicable period plus (ii) Consolidated Taxes for the
applicable period plus (iii) dividends paid during such period plus
(iv) Consolidated Scheduled Funded Debt Payments for the applicable period plus
(v) any amounts paid for the repurchase of preferred stock for the applicable
period plus (vi) an amount equal to the impact on Consolidated Taxes arising
from any non-cash impairment charges for such period (to the extent added to
Consolidated EBIT pursuant to clause (a) above).


2

--------------------------------------------------------------------------------


 
1.5    Amendment to Definition of Interest Payment Date.  The definition of
Interest Payment Date set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Interest Payment Date” means as to any Loan, the last day of each calendar
month and the Maturity Date.


1.6    Amendment to Definition of Revolving Committed Amount.  The definition of
Revolving Committed Amount set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


“Revolving Committed Amount” shall mean $50,000,000; provided that, (a) so long
as no Default or Event of Default has occurred and is continuing, such amount
shall be increased once during the term of this Agreement, after the Second
Amendment Effective Date, by an aggregate amount equal to $10,000,000 on the
earlier to occur of (i) the date upon which the Borrower shall have delivered to
the Agent the financial information required to be delivered to the Agent
pursuant to Section 7.1(b) for any two consecutive fiscal quarter periods
demonstrating a Leverage Ratio of less than 3.50 to 1.0 for such two consecutive
fiscal quarter periods or (ii) the Successful Syndication and (b) such amount
shall be subject to additional increases or decreases pursuant to the provisions
set forth in Sections 2.4, 3.3 and 3.4.


1.7    Amendment to Definition of Sweep Plus Revolving Committed Amount.  The
definition of Sweep Plus Revolving Committed Amount set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Sweep Plus Revolving Committed Amount” shall mean the Revolving Committed
Amount.


1.8    Amendment to Section 2.1(a)(ii).  Section 2.1(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(ii)           In the event the Net Cash Position calculated above is a deficit
on any Business Day, the Agent will extend a Sweep Plus Revolving Loan to the
Borrower’s Checking Account on such Business Day in the amount of such deficit;
provided, however, that the sum of the aggregate principal amount of outstanding
Sweep Plus Revolving Loans shall not exceed the Sweep Plus Revolving Committed
Amount; provided, further, (A) with regard to each Lender individually, such
Lender’s outstanding Sweep Plus Revolving Loans shall not exceed such Lender’s
Revolving Commitment Percentage of the Sweep Plus Revolving Committed Amount,
(B) the aggregate principal amount of outstanding Revolving Loans plus LOC
Obligations outstanding shall not exceed the Revolving Committed Amount, and (C)
with regard to each Lender individually, such Lender’s outstanding Non-Sweep
Revolving Loans shall not exceed such Lender’s Revolving Commitment Percentage
of the Non-Sweep Revolving Committed Amount.  Sweep Plus Revolving Loans are
hereby authorized to be made automatically by the Agent on a daily basis,
without requiring the Borrower to provide a Notice of Borrowing.  No Sweep Plus
Revolving Loan shall be required to be made if the Borrower is in material
default under the Services Agreement or if a Default or Event of Default
hereunder has occurred and remains outstanding.


3

--------------------------------------------------------------------------------


 
1.9    Amendment to Section 2.2(a).  Section 2.2(a) of the Credit Agreement is
amended by deleting the phrase “FIFTEEN MILLION DOLLARS ($15,000,000)” and
replacing it with “TWELVE MILLION DOLLARS ($12,000,000)”.


1.10   Amendment to Section 2.3(a).  Section 2.3(a) of the Credit Agreement is
amended by deleting the phrase “FIVE MILLION DOLLARS ($5,000,000)” and replacing
it with “FOUR MILLION DOLLARS ($4,000,000)”.


1.11   Amendment to Section 2.  A new Section 2.4 is hereby added to Section 2
of the Credit Agreement to read as follows:


2.4           Additional Sweep Plus Revolving Commitment.


Subject to the terms and conditions set forth herein, the Borrower shall have
the right, at any time and from time to time (but not to exceed one (1) increase
in the aggregate) prior to the Maturity Date, to incur additional Indebtedness
under this Credit Agreement in the form of an increase to the Revolving
Committed Amount (each an “Incremental Sweep Plus Revolving Facility”) by an
aggregate amount of up to $15,000,000.  The following terms and conditions shall
apply to each Incremental Sweep Plus Revolving Facility:  (i) the loans made
under any such Incremental Sweep Plus Revolving Facility shall constitute Credit
Party Obligations and will be secured and guaranteed with the other Credit Party
Obligations on a pari passu basis, (ii) any such Incremental Sweep Plus
Revolving Facility shall mature on the Maturity Date, (iii) any such Incremental
Sweep Plus Revolving Facility shall have the same terms and conditions as the
Sweep Plus Revolving Loans, including without limitation, shall (A) be entitled
to the same voting rights as the existing Loans, (B) be entitled to receive
proceeds of prepayments on the same basis as the existing Loans and (C) have the
same Applicable Margin as the Sweep Plus Revolving Loans, (iv) any such
Incremental Sweep Plus Revolving Facility shall be obtained from existing
Lenders or from other banks, financial institutions or investment funds, in each
case in accordance with the terms set forth below, (v) any such Incremental
Sweep Plus Revolving Facility shall be in a minimum principal amount of
$15,000,000, (vi) the proceeds of any Incremental Sweep Plus Revolving Facility
will be used for the purposes set forth in Section 7.9, (vii) the Borrower shall
execute a Revolving Note in favor of any new Lender or any existing Lender
requesting a Revolving Note whose Sweep Plus Revolving Commitment is increased,
(viii) the conditions to Extensions of Credit in Section 5.2 shall have been
satisfied, (ix) the Agent shall have received (A) an opinion or opinions
(including, if reasonably requested by the Agent, local counsel opinions) of
counsel for the Credit Parties, addressed to the Agent and the Lenders, in form
and substance acceptable to the Agent, (B) any authorizing corporate documents
as the Agent may reasonably request and (C) a duly executed Notice of Borrowing,
(xi) the Borrower may only exercise any such Incremental Sweep Plus Revolving
Facility to the extent that the Revolving Committed Amount has been increased
prior to the date of such exercise pursuant to clause (a) of the definition of
Revolving Committed Amount and (x) the Required Lenders shall have approved each
Incremental Sweep Plus Revolving Facility.  The Borrower may invite other banks,
financial institutions and investment funds reasonably acceptable to the Agent
to join this Credit Agreement as Lenders hereunder for any portion of such
Incremental Sweep Plus Revolving Facility, provided that such other banks,
financial institutions and investment funds shall enter into such joinder
agreements to give effect thereto as the Agent may reasonably request.  The
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Credit Agreement or any other Credit Document as may be necessary to
incorporate the terms of any new Incremental Sweep Plus Revolving Facility
therein.  In connection with the closing of any Incremental Sweep Plus Revolving
Facility, the outstanding Sweep Plus Revolving Loans and Participation Interests
shall be reallocated by causing such fundings and repayments (which shall not be
subject to any processing and/or recordation fees) among the Lenders (which the
Borrower shall be responsible for any costs arising under Section 3.12 resulting
from such reallocation and repayments) of Sweep Plus Revolving Loans as
necessary such that, after giving effect to such Incremental Sweep Plus
Revolving Facility, each Lender will hold Sweep Plus Revolving Loans and
Participation Interests based on its Revolving Commitment Percentage (after
giving effect to such Incremental Sweep Plus Revolving Facility).


4

--------------------------------------------------------------------------------


 
1.12   Amendment to Section 3.5.  A new clause (c) is hereby added to the end of
Section 3.5 of the Credit Agreement to read as follows:


(c)           Agent Fee.  The Borrower agrees to pay to the Agent the annual
administrative fee as described in the Engagement Letter.


1.13   Amendment to Section 6.9.  A new sentence is hereby added to the end of
Section 6.9 of the Credit Agreement to read as follows:


Schedule 6.9 may be updated from time to time by the Borrower by giving written
notice thereof to the Agent.


1.14   Amendment to Section 6.13.  The first sentence of Section 6.13 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


Set forth on Schedule 6.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party as of the earlier of (a) the date such Schedule was
most recently updated by the Credit Parties or (b) the date the Credit Parties
were most recently required to join Additional Credit Parties, if any (whether
or not any such additional Credit Parties were joined hereto), pursuant to the
requirements of Section 7.12.


1.15   Amendment to Section 7.1(c).  Section 7.1(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


(c)           As soon as available, and in any event within thirty (30) days
after the close of each four week fiscal period of the Consolidated Parties, a
report of comparable sales trends by four week fiscal period, in form and
substance satisfactory to the Agent.


5

--------------------------------------------------------------------------------


 
1.16   Amendment to Section 7.11.  Section 7.11 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


7.11           Financial Covenants.


(a)           Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of the last day of each fiscal quarter of the Consolidated Parties for each date
of determination occurring during each of the periods listed below, shall be
greater than or equal to the following:



 
        Period
 
     Ratio
 
Second Amendment Effective Date
through and including fiscal year
2010
 
1.70 to 1.0
 
Fiscal year 2011 and thereafter
 
1.80 to 1.0



(b)           Leverage Ratio.  The Leverage Ratio, as of the last day of each
fiscal quarter of the Consolidated Parties for each date of determination
occurring during each of the periods listed below, shall be less than or equal
to the following:



 
        Period
 
     Ratio
 
Second Amendment Effective Date
through and including the
Borrower’s 2010 second fiscal
quarter end
 
4.25 to 1.0
 
The Borrower’s 2010 third fiscal quarter
end through and including the Borrower’s
2010 fourth fiscal quarter end
 
4.00 to 1.0
 
Fiscal year 2011 and thereafter
 
3.50 to 1.0

 


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Agent):


(a)           Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by (a) each of the Credit Parties, (b) the Agent and (c)
the Required Lenders.


6

--------------------------------------------------------------------------------


 
(b)           Legal Opinion.  The Agent shall have received an opinion of
counsel for the Credit Parties, dated as of the Amendment Effective Date and
addressed to the Agent and the Lenders, in form and substance satisfactory to
the Agent.


(c)           Engagement Letter.  The Agent shall have received a fully executed
copy of the Engagement Letter.


(d)           Authority Documents.  The Agent shall have received the following,
each in form and substance reasonably satisfactory to the Agent an officer’s
certificate (the “Officer’s Certificate”) (A) certifying that the articles of
incorporation or other organizational documents (or the foreign equivalent, if
any), as applicable, of each Credit Party that were delivered on the Closing
Date (or, if applicable, on the date such Credit Party was joined to the Credit
Agreement as a Guarantor pursuant to Section 7.12) remain true and complete as
of the Amendment Effective Date, (B) certifying that the bylaws (or the foreign
equivalent, if any) of each Credit Party that were delivered on the Closing Date
(or, if applicable, on the date such Credit Party was joined to the Credit
Agreement as a Guarantor pursuant to Section 7.12) remain true and correct and
in force and effect as of the Amendment Effective Date, (C) certifying the
incumbency certificates of each Credit Party that were delivered on the Closing
Date (or, if applicable, on the date such Credit Party was joined to the Credit
Agreement as a Guarantor pursuant to Section 7.12) remains true and complete as
of the Amendment Effective Date and (D) attaching copies of the resolutions of
the board of directors (or the foreign equivalent) of each Credit Party
approving and adopting this Amendment, the transactions contemplated herein and
authorizing execution and delivery hereof, and certifying such resolutions to be
true and correct and in force and effect as of the Amendment Effective Date.


(e)           Default.  No Default or Event of Default shall exist.


(f)           Fees and Expenses.  The Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, (i) the reasonable fees and expenses of Moore & Van Allen PLLC and
(ii) the fees and expenses due and owing under the Engagement Letter.




ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended previously and as amended by this
Amendment.  Except as specifically amended hereby or otherwise agreed, the
Credit Agreement is hereby ratified and confirmed and shall remain in full force
and effect according to its terms.  This Amendment shall be effective only to
the extent specifically set forth herein and shall not, except as specifically
consented to or waived by this Amendment, (a) be construed as a waiver of any
breach or default whether or not the Lenders have been informed thereof, (b)
affect the right of the Lenders to demand compliance by the Credit Parties with
all terms and conditions of the Credit Agreement, (c) be deemed a waiver of any
transaction or future action on the part of the Credit Parties requiring the
Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement, or (d) be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Credit Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.


7

--------------------------------------------------------------------------------


 
3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           The representations and warranties set forth in Section 6 of the
Credit Agreement are true and correct as of the date hereof (except for those
which expressly relate to an earlier date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           The Collateral Documents continue to create a valid security
interest in, and Lien upon, the Collateral, in favor of the Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Security Documents and prior to all Liens other
than Permitted Liens.


(g)           The Credit Party Obligations are not reduced or modified by this
Amendment and are not subject to any offsets, defenses or counterclaims.


3.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.


8

--------------------------------------------------------------------------------


 
3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Agent’s legal counsel.


3.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Agent, as is necessary to carry out the
intent of this Amendment.


3.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.8           Counterparts; Telecopy.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same
instrument.  Delivery of an executed counterpart to this Amendment by telecopy
or other electronic means shall be effective as an original and shall constitute
a representation that an original will be delivered.


3.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under this Credit Agreement on or prior to the date hereof.


3.10   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH
CAROLINA.


3.11   Successors and Assigns.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12   General Release.  In consideration of the Agent, on behalf of the
Lenders, entering into this Amendment, each Credit Party hereby releases the
Agent, the Lenders, and the Agent’s and the Lenders’ respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act under the Credit Agreement on or prior to the date hereof.


9

--------------------------------------------------------------------------------


 
3.13   Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 11.10, 11.16 and 11.18 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------

BENIHANA INC.
AMENDMENT TO CREDIT AGREEMENT
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:                                                                      BENIHANA
INC.,
a Delaware corporation


By:                                                      




GUARANTORS:
1501 BROADWAY RESTAURANT CORP.,
a New York corporation
BENIHANA BETHESDA CORP.,
a New York corporation
BENIHANA BRICKELL STATION CORP.,
a Delaware corporation
BENIHANA BROOMFIELD CORP.,
a Delaware corporation
BENIHANA CARLSBAD CORP.,
a Delaware corporation
BENIHANA CHANDLER CORP.,
a Delaware corporation
BENIHANA CHICAGO CORP.,
a Delaware corporation
BENIHANA ENCINO CORP.,
a California corporation
BENIHANA INTERNATIONAL, INC.,
a Delaware corporation
BENIHANA LINCOLN ROAD CORP.,
a Florida corporation
BENIHANA LOMBARD CORP.,
an Illinois corporation
BENIHANA MARINA CORP.,
a California corporation
BENIHANA MONTEREY CORPORATION,
a Delaware corporation
BENIHANA NATIONAL CORP.,
a Delaware corporation
BENIHANA NATIONAL OF FLORIDA CORP.,
a Delaware corporation
BENIHANA NEW YORK CORP.,
a Delaware corporation
BENIHANA ONTARIO CORP.,
a Delaware corporation
BENIHANA ORLANDO CORP.,
a Delaware corporation
 
[signature pages continue]
 

--------------------------------------------------------------------------------

BENIHANA INC.
AMENDMENT TO CREDIT AGREEMENT


BENIHANA PLYMOUTH MEETING CORP.,
a Delaware corporation
BENIHANA OF PUENTE HILLS CORP.,
a Delaware corporation
BENIHANA SCHAUMBURG CORP.,
a Delaware corporation
BENIHANA SUNRISE CORPORATION,
a Delaware corporation
BENIHANA TUCSON CORP.,
a Delaware corporation
BENIHANA WESTBURY CORP.,
a Delaware corporation
BENIHANA WESTWOOD CORP.,
a Delaware corporation
BENIHANA WHEELING CORP.,
a Delaware corporation
BIG SPLASH KENDALL CORP.,
a Delaware corporation
HARU AMSTERDAM AVENUE CORP.,
a New York corporation
HARU FOOD CORP.,
a New York corporation
HARU GRAMERCY PARK CORP.,
a New York corporation
HARU HOLDING CORP.,
a Delaware corporation
HARU PARK AVENUE CORP.,
a Delaware corporation
HARU PHILADELPHIA CORP.,
a Delaware corporation
HARU PRUDENTIAL CORP.,
a Delaware corporation
HARU THIRD AVENUE CORP.,
a New York corporation
HARU TOO, INC.,
a New York corporation
HARU WALL STREET CORP.,
a Delaware corporation
MAXWELL’S INTERNATIONAL INC.,
a Delaware corporation
NOODLE TIME, INC.,
a Florida corporation
RA AHWATUKEE RESTAURANT CORP.,
a Delaware corporation
RA FASHION VALLEY CORP.,
a Delaware corporation
RA KIERLAND RESTAURANT CORP.,
a Delaware corporation
RA SCOTTSDALE CORP.,
a Delaware corporation


[signature pages continue]
 

--------------------------------------------------------------------------------

BENIHANA INC.
AMENDMENT TO CREDIT AGREEMENT
 
RA TEMPE CORP.,
a Delaware corporation
RA SUSHI BALTIMORE CORP.,
a Delaware corporation
RA SUSHI CHICAGO CORP.,
a Delaware corporation
RA SUSHI CORONA CORP.,
a Delaware corporation
RA SUSHI DENVER CORP.,
a Delaware corporation
RA SUSHI GLENVIEW CORP.,
a Delaware corporation
RA SUSHI HUNTINGTON BEACH CORP.,
a Delaware corporation
RA SUSHI HOLDING CORP.,
a Delaware corporation
RA SUSHI LAS VEGAS CORP.,
a Nevada corporation
RA SUSHI LOMBARD CORP.,
a Delaware corporation
RA SUSHI MESA CORP.,
a Delaware corporation
RA SUSHI PALM BEACH GARDENS CORP.,
a Delaware corporation
RA SUSHI SAN DIEGO CORP.,
a Delaware corporation
RA SUSHI SOUTH MIAMI CORP.,
a Delaware corporation
RA SUSHI TORRANCE CORP.,
a Delaware corporation
RA SUSHI TUCSON CORP.,
a Delaware corporation
RA SUSHI TUSTIN CORP.,
a Delaware corporation
RA SUSHI WESTWOOD CORP.,
a Delaware corporation
RUDY’S RESTAURANT GROUP, INC.,
a Nevada corporation
TEPPAN RESTAURANTS LTD.,
an Oregon corporation
THE SAMURAI, INC.,
a New York corporation

 
  [signature pages continue]
 

--------------------------------------------------------------------------------

BENIHANA INC.
AMENDMENT TO CREDIT AGREEMENT
 
BENIHANA LAS COLINAS CORP.,
a Texas corporation
BENIHANA OF TEXAS, INC.,
a Texas corporation
BENIHANA WOODLANDS CORP.,
a Texas corporation
RA HOUSTON CORP.,
a Texas corporation
RA SUSHI CITY CENTER CORP.,
a Texas corporation
RA SUSHI PLANO CORP.,
a Texas corporation
BENIHANA MEADOWLANDS CORP.,
a Delaware corporation
RA SUSHI PEMBROKE PINES CORP.,
a Delaware corporation
BENIHANA COLUMBUS CORP.,
a Delaware corporation
BENIHANA CORAL SPRINGS CORP.,
a Delaware corporation
RA SUSHI CHINO HILLS CORP.,
a Delaware corporation
RA SUSHI LEAWOOD CORP.,
a Delaware corporation
RA SUSHI ORLANDO CORP.,
a Delaware corporation
BENIHANA PLANO CORP.,
a Texas corporation
RA SUSHI PITTSBURGH CORP.,
a Delaware corporation
RA SUSHI ATLANTA MIDTOWN CORP.,
a Delaware corporation


By:                                           
Name:
Title:





--------------------------------------------------------------------------------

BENIHANA INC.
AMENDMENT TO CREDIT AGREEMENT
 
ADMINISTRATIVE AGENT
AND LENDER:                                                    WACHOVIA BANK,
NATIONAL ASSOCIATION,
as a Lender and as Agent




By:                                                                           
Name:
Title: